Citation Nr: 1732756	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  10-28 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1151. 
 
3.  Entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Sarah Sultenfuss, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1964 to March 1986.  The Veteran died on May [redacted], 2008.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied her claims for service connection for the cause of his death and for dependency and indemnity compensation (DIC) under 38 U.S.C.A. §§ 1318 and 1151.

The appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2013.  A hearing transcript is contained in the claims file.  

The Board remanded these claims for further development in October 2013 and again in March 2016.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  The Veteran died in May 2008 as a result of sepsis, bacterial peritonitis, and metastatic small cell lung cancer.

2.  The evidence does not establish that the cause of death is related to service and a service-connected disability did not cause, hasten, or contribute substantially or materially to the Veteran's death.

3.  The evidence does not establish that the cause of the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault due to VA treatment, and was not caused by an event that was not reasonably foreseeable.

4.  At the time of his death, the Veteran was not in receipt of, nor was he entitled to receive, compensation for a service-connected disability that was rated as totally disabling by a schedular or an unemployability rating for a period of ten years immediately preceding his death. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107  (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.312 (2016).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for the cause of the Veteran's death based on treatment for lung cancer, or metastases are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

3.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claims by correspondence dated in September 2008, December 2008, and July 2014.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements and testimony in support of the claims.  The appellant was notified of the specific records VA was able to obtain, of the efforts made to obtain records, of the further action to be taken by VA with respect to the claims, and that she was ultimately responsible for providing the evidence. 

Unfortunately, it appears that a portion of the Veteran's original claims file was lost or misplaced.  The Board has thus been presented with the rebuilt claims file.  While it is difficult for the Board to determine which records remain missing other than any rating decisions prior to April 2009, the Board finds that the missing records are not prejudicial to the appellant, because she was notified and aware of the Veteran's service-connected disabilities.  However, the Board acknowledges that there is a heightened obligation to explain findings and to carefully consider the resolution of reasonable doubt in favor of the claimant where records are missing. O'Hare v. Derwinski, 1 Vet. App. 365 (1991). 

VA opinions were obtained in conjunction with the appeal initially in April 2009 and June 2015.  Pursuant to the March 2016 Board remand, a January 2017 addendum has been obtained and associated with the record.  Therefore, there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  

To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the July 2015 and January 2017 VA examinations of record, when read in conjunction, are adequate and addressed all the contentions.  

The Board notes that the appellant argues that the expert opinion is not true, and states that she questions the expert opinion.  See March 2017 statement.  In Bastien v. Shinseki, No. 2009-7099 (Fed. Cir. Mar. 24, 2010) and in Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit held that the Board is not required to present affirmative evidence of a physician's qualifications in every case as a precondition for the Board's reliance on that physician's opinion.  Rather, there must be some challenge to the expertise of the VA expert.

The Board points out that the appellant has not explained how the VA physician lacks the competency to offer a medical opinion.  As a physician, the January 2017 VA examiner has undergone the requisite medical education and training to render the provided medical opinion.  Further, the January 2017 VA examination reflects that he reviewed the Veteran's file, including the appellant's and other's lay statements, VA and private treatment records, as well as the prior VA examination reports in making his opinion.  The presumption that an examiner is competent has not been rebutted in this case.  See Parks v. Shinseki, 716 F.3d 581 (Fed. Cir. 2013); Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011); Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed .Cir. 2009).  See also Mathis v. McDonald, 834 F.3d 1347 (Fed. Cir. 2016) (denying an en banc hearing to reconsider the presumption of competence set forth in this line of cases).  Therefore, the January 2017 VA examination report possesses probative value in the determination of the claims as it constitutes competent medical evidence as to the nexus and causation elements of the claims.  As such, a remand to obtain another VA opinion would serve no purpose but to delay further the adjudication of the appellant's claim with no benefit flowing to her.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

According to a March 2017 statement, the appellant's representative indicated that the appellant was pursuing an expert to dispute the Veteran Affair's conclusion.  To date, no additional evidence has been received by the VA.  The Board finds there is no evidence of any additional existing pertinent records. 

There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.  Neither the appellant nor her representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).


Cause of Death

Dependency and indemnity compensation (DIC) is payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5 (2016).  The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly autopsy reports.  38 C.F.R. § 3.312(a).  The service connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1). 

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In order to be a contributory cause of death, it must be shown that there were debilitating effects due to a service-connected disability that made the veteran materially less capable of resisting the effects of the fatal disease or that a service-connected disability had material influence in accelerating death, thereby contributing substantially or materially to the cause of death.  See Lathan v. Brown, 7 Vet. App. 359 (1995). 

In order to establish service connection for the cause of death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection." See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2). 

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009). 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  The Board has thoroughly reviewed all the evidence of record in this case.  The analysis below focuses on the most relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016). 

The evidence of record reflects that the Veteran died in May 2008 as a result of sepsis, bacterial peritonitis, and metastatic lung cancer.  Service connection was not established for lung cancer prior to his death.  The evidence also shows the Veteran was receiving medical care from prior to the date of his 2008 diagnosis of small cell lung cancer until his death in May 2008, including having undergone chemotherapy, liver biopsy and paracentesis.

There is no competent evidence of record suggesting a relationship between the cause of the Veteran's death and his service-connected disabilities.  Hemorrhoids, gastritis, bilateral hearing loss, inguinal hernia, and hypertension (his service-connected disabilities) are not listed on the death certificate.  The appellant has not contended and the evidence does not reflect that the Veteran's hemorrhoids, gastritis, bilateral hearing loss, inguinal hernia, and/or hypertension caused and/or contributed substantially or materially to the Veteran's death or combined to cause death and/or aided or lent assistance to the production of death.  Thus, the Board finds that the weight of the evidence is against finding that the Veteran's hemorrhoids, gastritis, bilateral hearing loss, inguinal hernia, and/or hypertension caused or substantially or materially contributed to the Veteran's death.  

The Board further finds that the Veteran's cause of death is not etiologically related to active service.  The Veteran was not service-connected for sepsis, bacterial peritonitis, or metastatic small cell lung cancer at the time of his death.  The Board notes that the Board previously denied service connection for lung and liver cancer for the purpose of accrued benefits in a October 2013 decision.  

The appellant argues that the Veteran had lung and liver cancer as a result of military service, specifically as a result of Agent Orange exposure or in the alternative due to asbestos exposure.  See April 2013 Board hearing transcript.  Specifically, the appellant has pointed out that the Veteran's May 2008 autopsy report indicates that there was a finding of fibrous plaque in the upper diaphragm, which she contends supports that he was exposed to asbestos.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Malignant tumors are considered to be "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against finding that the Veteran's metastatic small cell lung cancer had its onset during service or is otherwise causally or etiologically related to the period of active service.  

The appellant does not allege, and service records do not show, that the Veteran's lung or liver cancer manifested during active service or within the first year of his service discharge.  Rather, she contends that the Veteran's metastatic small cell lung cancer was the result of exposure to herbicides and/or asbestos during active military service in the U. S. Navy.

There is no confirmation of the Veteran's actual presence on the landmass of Vietnam or inland waterways, so no resultant presumption of exposure to herbicides.

Regarding the appellant's additional contentions, she submitted a March 2010 statement from a private doctor of osteopathic medicine which concluded that the Veteran's interstitial fibrosis was caused by bilateral pulmonary asbestosis.  He went on to conclude further that the Veteran's pulmonary asbestosis resulted from his prior places of work including the U. S. Navy; however, he fails to support his conclusions with rationale.

Thereafter, a VA opinion was sought.  According to the July 2015 VA examination report, the examiner opined that the Veteran's lung cancer is less likely than not related to the military service, including asbestos exposure.  His rationale noted that there is no evidence of asbestos exposure related disease that the Veteran had.  This was based on his observation that the Veteran had no evidence of asbestos related disease objectively as determined by the characteristic chest x-ray findings of pleural plaques or considerable interstitial fibrosis.  He further noted that there are no findings of a recovery of sufficient quantities of asbestos fibers/bodies in bronchioalveolar lavage or lung tissue.  The July 2015 VA examiner further noted that there is an alternative explanation for the Veteran's lung cancer development, namely that the Veteran was a cigarette smoker.  He concluded that while lung cancer may occur from asbestos exposure, it is more likely that the odds favor that this Veteran's cigarette smoking as the more likely culprit.  

In the January 2017 addendum, the examiner noted that based on the Veteran's military occupation specialties including Seaman, Radarman, Antisubmarine Air Controller, and Collateral Duty Career Information Coordinator, minimal exposure to asbestos can be conceded according to the information submitted by request form.  He opined that the medical evidence does demonstrate that the Veteran had evidence of asbestos exposure related disease as demonstrated by the fibrous pleural plaque of the right hemidiaphragm.  However, he stated that this is a condition that does not cause any long term health issues, as noted in the medical literature.  Thus he noted that this would be taken to also mean that its presence did not result in the Veteran's development of lung cancer.  He further stated that although asbestos related disease can result in asbestosis, the Veteran's autopsy report demonstrated only mild fibrosis which would not be expected from asbestosis.  The examiner added that the Veteran, known to be a smoker for several years which would have resulted in the development of his fibrosis.  He also noted that the lack of asbestos fibers in the lung tissue on the autopsy results does not support a causal relationship between the Veteran's asbestos exposure and his lung fibrosis.  It was further noted that the Veteran's bilateral pleural effusions most likely arose from his lung cancer.

The examiner reviewed the private medical opinion noting that the Veteran's interstitial fibrosis, lung cancer and death from lung cancer were related to his workplace exposure to asbestos at his prior job.  Nonetheless, the January 2017 VA examiner reasoned that the medical evidence and medical literature makes one conclude that it was the Veteran's long term cigarette smoking which was the most likely reason for his interstitial fibrosis and lung cancer.  He stated that while the Veteran's occupational exposure did result in asbestos exposure related disease, it was not to the severity or likelihood of causing his aforementioned conditions.

As to the appellant's beliefs that any metastatic small cell lung cancer is related to the Veteran's period of service, the question of causation of such disorders extends beyond an immediately observable cause-and-effect relationship, and, as such, the appellant is not competent to address etiology in the present case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  In this case, the appellant does not have the requisite training or expertise to diagnose the cause of any metastatic small cell lung cancer.

The evidence does not establish that the Veteran's cause of death, to include metastatic small cell lung cancer, sepsis, and bacterial peritonitis, is related to service.  The Board finds that the July 2015 and January 2017 VA medical opinions in this case are persuasive.  The opinions are shown to have been based upon a thorough review of the evidence of record and adequate rationale.  Therefore, the claim for entitlement to service connection for the cause of the Veteran's death must be denied.

DIC under 38 U.S.C. § 1151

Compensation under this Chapter and dependency and indemnity compensation under Chapter 13 of this Title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

VA regulations provide that to determine whether a veteran has an additional disability VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b) (2016).

Claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the applicable causation requirements.  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

Regarding the appellant's claim for compensation under the provisions of 38 U.S.C.A. § 1151, she essentially alleges that the Veteran underwent an unauthorized paracentesis and during this procedure a clinician nicked his bowel or kidney, which caused an additional disability including sepsis that led to the Veteran's death.  She has also alleged that proper protocol was not followed during the Veteran's treatment.

In this case, the Board finds the evidence does not establish that the cause of the Veteran's death was caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance fault due to VA treatment for metastatic small cell lung, its metastases, to include paracentesis, and was not caused by an event that was not reasonably foreseeable.  

In April 2009, a medical opinion was obtained regarding claimed VA negligence related to the Veteran's VA treatment.  Following a review of the claims file, the examiner determined that there was no evidence of improper care.  However, the examiner did not specifically address the appellant's contentions and no rationale was offered in support of the conclusion.

According to a July 2015 VA opinion, the examiner stated that the Veteran is less likely than not to have had additional disability as a consequence of carelessness, negligence, lack of proper skill, error in judgment or a similar instance if fault on the part of VA treatment providers or an event not reasonably foreseeable.  His rationale was that the Veteran had his diagnostic imaging studies, subspecialty input from the Oncology service, hospitalizations, and various therapeutic measures in 2008 before his passage by the notes in Capri.  His condition was advanced when it was discovered in February 2008.  Consequently since the Veteran did receive the standard of care for his various medical issues including his lung cancer, there can be no additional disability as a consequence of carelessness, negligence, lack of proper skill, error in judgment or a similar instance of fault on the part of the VA treatment providers or an event not reasonably foreseeable.

In a January 2017 addendum, the VA examiner specified that additional disability of the nicked bowel or kidney during a paracentesis by a VA physician is less likely than not (less than 50 percent) caused by, or as a result of carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel.  He observed that informed consent was obtained from the Veteran and the location of paracentesis site had been determined with an imaging study with the site marked by the Radiology service which is an accepted safeguard.  No complications were noted at the end of the intervention and there is no evidence from the autopsy report that the Veteran sustained a laceration or puncture of the bowels or kidneys.  Additionally the culture results of the ascites did not reveal any organism that would arise from either the intestines or kidneys.  Since there are no findings of an injury or damage from the intervention, the examiner opined that carelessness, negligence, lack of skill, or similar incidence of fault on the part of the attending VA personnel did not occur. 

To the extent that the appellant has argued fault on VA's behalf, the question of causation for purposes of 38 U.S.C.A. § 1151 claims is whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  There is no indication that the appellant possesses the requisite medical expertise to provide a competent opinion on this question.  Cf. Jandreau, 492 F.3d 1372.

The July 2015 and January 2017 VA medical opinions are persuasive that it is less likely than not that the Veteran's death was the result of VA treatment.  

The weight of the evidence of record is against a finding of carelessness, negligence, lack of proper skill, error in judgment on the part of VA.  Likewise, causation has not been attributed to an event not reasonably foreseeable.  Moreover, the record shows that the May 2008 paracentesis procedure was performed with the Veteran's informed consent.  Thus, the criteria for compensation under 38 U.S.C. § 1151 have not been met.

The Board finds that the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C.A. § 1151.

DIC under 38 U.S.C. § 1318 

DIC benefits may be paid to a benefits-eligible surviving spouse in cases where a Veteran's death was not service-connected, provided the Veteran was in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to service-connected disability for a period of ten or more years immediately preceding death.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In this case, the Veteran died in May 2008.  At the time of his death, he was service connected for hemorrhoids, gastritis, bilateral hearing loss, and inguinal hernia, rated as noncompensable and hypertension, rated as 10 percent disabling, all effective March 31, 2006.

The death certificate lists his cause of death as sepsis, bacterial peritonitis, and metastatic small cell lung cancer.  His service-connected hemorrhoids, gastritis, bilateral hearing loss, inguinal hernia, and hypertension were not listed as primary causes of his death or substantial or material contributing factors.  

So as the Veteran was not in receipt of or entitled to receive compensation at the rate of 100 percent (total rating) due to a service-connected disability or disabilities for a period of ten or more years immediately preceding his death, meaning since May 1998, the appellant consequently is not entitled to § 1318 DIC as a matter of law.  And as the disposition of this claim is based on the law, not the facts of the case, this claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.

Entitlement to DIC under 38 U.S.C.A. § 1151 for the cause of the Veteran's death based on treatment for small cell lung cancer or metastases is denied. 

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


